EA        ORNEY            EXERA

                              OF   TEXAS




Honorable Henry Wade                             Oninion
                                                  .      NO. c-278
District Attorney
Records Building                                 Re:   Audit of City and
Dallas, Texas 75202                                    County of Dallas Levee
                                                       Improvement District.
Dear   Mr. Wade:
       Your request for an opinion on the above subject
matter asks the following questions:
         t,   1
                  ,.,Is it mandatory that the County Auditor
                     of Dallas County, Texas, audit the books
                     and records of the City and County of
                     Dallas Levee Improvement District?
         "2.        If the answer to the above question is
                    affirmative, must the County of Dallas
                    charge the Levee Improvement District a
                    reasonable fee for such audit services?"
        Article 1670,        Vernon's Civil Statutes, provides:
               "The count,yauditor, in counties having a
           population of 330,000, or pore, as shown by
           the last preceding Federal Census, or which
           may hereafter have such population, shall be
           required to prescribe the accounting system
           for all navigation, drainage, and other im-
           provement districts in such county and to re-
           vise such systems from time.to time when he
          ..shalldeem it necessary. He shall prescribe
           the forms to be used by the,officers and em-
           ployees of such districts in the payment of
           all bills, the collection and disbursement
           of moneys, the keeping of accounts, and he
           shall prescribe the time, mode, and manner
           of making reports to the auditor of collec-
           tions, disbursements,'and statistics. The
           county auditor shall,have the power to adopt
           such regulations not inconsistent with the
           Constitution and Laws of this State as he may
           deem essential to the speedy>and proper col-
           lection of, and,.accountingfor, the revenues

                                        -1334-
Hon. Henry Wade, page 2 (C-278)


       of such districts, and the checking of their
       disbursements. He shall make monthly and an-
       nual reports similar in all respects to those
       required of him concerning county finances.'
      Article 1672, Vernon's Civil Statutes, provides:
           "The county auditor shall receive for
      his services in auditing the'affairs of such
      districts, such compensation as the commis-
      sionerscourt may prescribe, which shall be
      paid by the county out of the general fund
      and repaid to the county by such districts by
      warrants drawn upon .theproper funds of such
      district. In such counties which have or may
      have as manv as five such districts, the com-
      pensation ailowed the county auditor for his
      services on behalf of such districts shall be
      not less than the sum of twelve hundred'dol-
      lars per annum, to be prorated among the dis-
      tricts in such proportion as the commissioners
      court may determine." (Emphasis added).
       ,InAttorney General's Opinion V-1522 (1952), your office
was advised, on similar questions, that the Commissioners Court
is authorized to pay the County Auditor a salary for services
rendered to improvement districts of Dallas County governed by
Article 1672.  Since Dallas County has a,population in excess of
3?0,000 inhabitants according to the last preceding Federal Cen-
sus, you are advised that we agree with your conclusion.that the
County Auditor is required to"audit the booksand records of the
City and County of Dallas Levee Improvement District, and may
be compensated by the Commissioners Court for services rendered
to the Improvement District and such compensation is to be re-
paid to the County by the Improvement District.
       As evidence of the fact that Article 1672 of Vernon's
Civil Statutes has not been amended or repealed, we invite your
attention to Section 4 of Senate Bill 316 Acts of the 54th Legis-
lature, Regular Session, 1955, Chapter 414, page 1117, which reads
as follows:
            "All laws or parts of laws in conflict here-
       with are hereby expressly repealed. However, it
       is the intention of the Legislature that this
       Act shall not be construed as repealing the pro-
       visions of Article 1672 of the Revised Civil
       Statutes of Texas of 1925 or Article 8245 of
       the Revised,,CivilStatutes of Texas of 1925,

                              -1335-
Hon. Henry Wade, page 3 (C-278)


        as amended."

                           SUMMARY
        The County Auditor of Dallas County is
        required to audit the books and records
        of the City and County of Dallas Levee Im-
        provement District, and the CornmiSsioners
        Court is authorized to pay the County Audi-
        tor compensation for services rendered to
        the Improvement District. Such compensation
        ~must be repaid by the Improvement District.
        Article 1672, Vernon's Civil Statutes.

                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General



                                      John Reeves
JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman:
Bill Allen
Gordon Cass
Roy Johnson
Pat Bailey
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -1336-